1

2

3
4

5

6
7

8

9

10

11

12                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF WASHINGTON
13
     In re                                                Chapter 11
14
     EASTERDAY RANCHES, INC., et al.                      Lead Case No. 21-00141-11
15                                                        Jointly Administered
                                            Debtors.1
16                                                        ORDER GRANTING FIRST INTERIM
                                                          APPLICATION OF DAVIS WRIGHT
17                                                        TREMAINE LLP FOR ALLOWANCE
                                                          AND PAYMENT OF INTERIM
18                                                        COMPENSATION AND
                                                          REIMBURSEMENT OF EXPENSES
19                                                        FOR THE PERIOD FEBRUARY 1, 2021
                                                          THROUGH MAY 31, 2021
20

21

22
     1
         The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.,
23
         (21-00141) and Easterday Farms, a Washington general partnership (21-00176).
     ORDER GRANTING FIRST INTERIM APPLICATION OF DAVIS
     WRIGHT TREMAINE LLP - 1                                                   Davis Wright Tremaine LLP
                                                                                       L AW O F FI CE S
     4818-3351-0383v.5 0117168-000003                                            920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                                        206.622.3150
         21-00141-WLH11           Doc 955     Filed 08/02/21   Entered 08/02/21 10:45:04             Pg 1 of 3
 1            THIS MATTER having come before the Court on the First Interim Application

 2 of Davis Wright Tremaine LLP for Allowance and Payment of Interim Compensation

 3 and Reimbursement of Expenses for the Period February 1, 2021 through May 31,
 4 2021 filed July 2, 2021 [Docket No. 872], notice [Docket No. 875] and certificate

 5 of service [Docket No. 877], for an order allowing interim compensation for

 6 services rendered and reimbursement of expenses in the above-entitled case; and
 7 the court being fully advised in the premises:

 8            NOW THEREFORE the below listed amounts are hereby allowed and awarded

 9 on an interim basis as compensation and reimbursement pursuant to 11 U.S.C. § 330

10 or § 331, and approved pursuant to § 363 and § 503(b), to the above-named applicant

11 and are authorized to be disbursed or transferred from funds of the above-entitled

12 estates, subject to the availability of funds and the provision of any confirmed plan.

13          Compensation in the amount of:                                 $394,132.00
14          Reimbursement of expenses in the amount of:                    $180,225.31

15                    TOTAL                                                $574,357.31
              Summary of all prior awards and approvals on previous applications:
16

17          Compensation in the amount of:                                 N/A
            Reimbursement of expenses in the amount of:                    N/A
18
                      TOTAL                                                N/A
19
              Disbursement information for this award:
20
            Received directly from Debtor by application (if for           N/A
21          first application):
22          To be paid by transfer from attorney trust account:            N/A

23
     ORDER GRANTING FIRST INTERIM APPLICATION OF DAVIS
     WRIGHT TREMAINE LLP - 2                                                 Davis Wright Tremaine LLP
                                                                                     L AW O F FI CE S
     4818-3351-0383v.5 0117168-000003                                          920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
                                                                                      206.622.3150
      21-00141-WLH11              Doc 955   Filed 08/02/21   Entered 08/02/21 10:45:04             Pg 2 of 3
            To be paid by Debtor (less amounts previously paid             $574,357.31
 1          pursuant to the Fee Procedures Order [Docket No.
 2          583]
                      TOTAL                                                $574,357.31
 3
 4                                           / / /End of Order/ / /

 5

 6 Presented by:
 7 BUSH KORNFELD LLP

 8 /s/ Thomas A. Buford, III
    THOMAS A. BUFORD, III (WSBA 52969)
 9
    BUSH KORNFELD LLP
10
   Attorneys for Debtors and Debtors in Possession
11

12

13

14

15
16

17

18

19

20

21

22

23
     ORDER GRANTING FIRST INTERIM APPLICATION OF DAVIS
     WRIGHT TREMAINE LLP - 3                                                 Davis Wright Tremaine LLP
                                                                                     L AW O F FI CE S
     4818-3351-0383v.5 0117168-000003                                          920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
                                                                                      206.622.3150
      21-00141-WLH11              Doc 955   Filed 08/02/21   Entered 08/02/21 10:45:04             Pg 3 of 3
